                                           Entered on Docket
                                           February 20, 2020
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA

 1

 2
                                        The following constitutes the order of the Court.
                                        Signed: February 20, 2020
 3

 4

 5                                      ______________________________________________
                                        Roger L. Efremsky
 6                                      U.S. Bankruptcy Judge


 7

 8

 9
                            UNITED STATES BANKRUPTCY COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                    OAKLAND DIVISION
12

13   In re                                                  No. 19-42399-RLE
                                                            Chapter 11
14   MITESH KUMAR PATEL and
     KINNAL MITESH PATEL,
15                                                          Date: February 25, 2020
                       Debtors.                             Time: 1:30 p.m.
16                                                          Place: Courtroom 201
                                       /
17
                ORDER DISCHARGING ORDER TO SHOW CAUSE RE DISMISSAL
18                     OR CONVERSION FOR LACK OF PROSECUTION

19           On February 4, 2020, the court issued an Order to Show Cause to

20   Debtors requiring them to show cause why the case should not be

21   converted to chapter 7 or dismissed, whichever is in the best

22   interests of creditors and the estate, pursuant to 11 U.S.C. § 105

23   and § 1112(b)(1), for lack of prosecution (the “OSC”).                         See Docket

24   #45.    The OSC was amended to reflect the proper division on February

25   5, 2020.      See Docket #46.            The OSC required Debtors to file a

26   response no later than February 11, 2020.                    Id.




 Case: 19-42399   Doc# 54   Filed: 02/20/20    Entered: 02/20/20 10:12:06      Page 1 of 3
 1        Debtors filed a timely response to the OSC on February 11, 2020

 2   (the “Response”).        See Docket #52.          The court has reviewed the

 3   Response and finds that it adequately addresses the court’s concerns.

 4        Good cause appearing, therefore,

 5        IT IS HEREBY ORDERED that the Order to Show Cause that was

 6   issued on February 4, 2020, and amended on February 5, 2020, be, and

 7   hereby is, DISCHARGED.

 8        IT IS FURTHER ORDERED that the February 25, 2020 hearing on the

 9   OSC is OFF CALENDAR.

10        IT IS FURTHER ORDERED that the Status Conference in the above-

11   entitled case shall be continued from February 25, 2020, to March 24,

12   2020, at 1:30 p.m.      Debtors shall file a Status Conference Statement

13   at least seven days in advance of the March 24 Status Conference.

14                           * * * * END OF ORDER * * * *

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                         2



 Case: 19-42399   Doc# 54   Filed: 02/20/20   Entered: 02/20/20 10:12:06   Page 2 of 3
 1   COURT SERVICE LIST

 2   *** All Participants ***

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                         3



 Case: 19-42399   Doc# 54   Filed: 02/20/20   Entered: 02/20/20 10:12:06   Page 3 of 3
